J-S30016-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN THE INTEREST OF: J.M.T., A              :   IN THE SUPERIOR COURT OF
    MINOR                                      :        PENNSYLVANIA
                                               :
                                               :
    APPEAL OF: J.W., FATHER                    :
                                               :
                                               :
                                               :
                                               :   No. 1090 EDA 2022

                Appeal from the Decree Entered March 31, 2022
    In the Court of Common Pleas of Philadelphia County Juvenile Division at
                        No(s): CP-51-AP-0000041-2021

    IN THE INTEREST OF: J.E.T., JR., A         :   IN THE SUPERIOR COURT OF
    MINOR                                      :        PENNSYLVANIA
                                               :
                                               :
    APPEAL OF: J.W., FATHER                    :
                                               :
                                               :
                                               :
                                               :   No. 1091 EDA 2022

                Appeal from the Decree Entered March 31, 2022
    In the Court of Common Pleas of Philadelphia County Juvenile Division at
                        No(s): CP-51-AP-0000042-2021


BEFORE:      STABILE, J., McCAFFERY, J., and PELLEGRINI, J.*

MEMORANDUM BY McCAFFERY, J.:                          FILED NOVEMBER 9, 2022

        Appellant, J.W. (“Father”), files these consolidated appeals from the

decrees dated and entered March 31, 2022, in the Philadelphia County Court

of Common Pleas, granting the petitions of the Philadelphia Department of

Human Services (“DHS”) to involuntarily terminate his parental rights to his

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S30016-22



twin children, J.M.T. and J.E.T., Jr., born in July 2010 (collectively, “the

Children”).1 After review, we affirm the trial court’s decrees.

       The Children became known to DHS in November 2013 due to a valid

General Protective Services (“GPS”) report regarding Father’s physical abuse

of the Children. N.T., 3/31/22, at 8-9; DHS Exhibit 3. In related child custody

litigation between Father and Mother, that same month DHS received a

referral reflecting a request by the court for a safety assessment. DHS Exhibit

4. The referral indicated that the Children resided with Father at the time.

Id. The Children were not adjudicated dependent and were not placed in DHS

custody. DHS Exhibit 11.

       Subsequently, in March 2015, Mother had primary custody of the

Children, and was living with Maternal Grandmother. After a report of physical

abuse by Maternal Grandmother, the Children were committed to DHS and

placed in care. In June 2015, the Children were placed with Father, where

they remained.2 DHS Exhibits 5 and 11; N.T., 3/31/22, at 70-71. The court

adjudicated the Children not dependent and returned legal and physical

custody to Father in September 2015. DHS Exhibit 11.

____________________________________________


1 By orders dated and entered March 31, 2022, the court held the termination
petitions in abeyance as to the Children’s mother, S.T. (“Mother”).
Continuance Order, 3/31/22; see also N.T., 3/31/22, at 113. The certified
record does not reveal the ultimate disposition as to Mother.

2 While another valid GPS report was received in 2016 regarding physical
abuse by Father, the Children remained with Father. See DHS Exhibits 6 and
11.


                                           -2-
J-S30016-22



       Of relevance, on March 30, 2018, DHS then received an indicated Child

Protective Services (“CPS”) report of physical abuse with respect to J.E.T., Jr.

and against Father. N.T., 3/31/22, at 10-11; DHS Exhibit 7. The report stated

that Father assaulted J.E.T., Jr., in the street leaving J.E.T., Jr., with a bloody

nose, “an abrasion under [his] right eye, discoloration and a bump [on] his

forehead.” DHS Exhibit 7. Father allegedly struck J.E.T., Jr., with his fist and

had earlier hit him with a broomstick and a belt.         Id.   Father, however,

testified that J.E.T., Jr., had “one of his usual tantrums” and “fell on the

ground.” N.T., 3/31/22, at 73. After Orders of Protective Custody (“OPC”) of

the same date, the Children were removed from Father and committed to

DHS.    DHS Exhibits 10.        The Children have remained placed and in DHS

custody since March 30, 2018.3 DHS Exhibit 11.

       The trial court ultimately adjudicated the Children dependent on October

10, 2018, and established a placement goal of return to parent or guardian.4

DHS Exhibit 11. In support thereof, after the initial entry of a stay away order,

the court awarded Father supervised visitation with J.M.T. However, as to

J.E.T., Jr., upon the lifting of the stay away order, the court suspended

visitation pending therapeutic recommendation. Id. Likewise, court-ordered
____________________________________________


3 After initial placement with family, J.M.T. was placed in general foster care
and J.E.T., Jr. was placed in a psychiatric hospital and then a residential
treatment facility. At the time of the termination hearing, both were placed
in general foster care. DHS Exhibit 11.

4 Additional indicated reports were received in May 2018 and November 2018,
related to physical abuse of J.E.T., Jr., by an uncle, and sexual abuse of J.E.T.,
Jr., by Father, respectively. DHS Exhibits 8 and 9.

                                           -3-
J-S30016-22



requirements and single case plan objectives were instituted. N.T., 3/31/22,

at 11; see DHS Exhibit 11. Notably, at the time of adjudication, the court

ordered Father be referred to or for the following: anger management; PAN

(“Parent    Action    Network”);      BHS      (“Behavioral    Health   Services”)   for

consultation and/or evaluation; and family functional therapy. DHS Exhibit

11.

       Thereafter, over the next four years, the court conducted regular review

hearings. The court maintained the Children’s commitment and placement

goals throughout these proceedings.               While the court noted moderate

compliance with the permanency plan in August 2020, by August 2021, the

court characterized Father’s compliance as minimal and recognized minimal

progress toward alleviating the circumstances necessitating placement. DHS

Exhibit 11.

       On January 27, 2021, DHS filed petitions for the termination of parental

rights and goal change.         After numerous continuances, the court held a

hearing on the petitions on March 31, 2022.5                  Father was present and

represented by counsel.           DHS presented the testimony of Community

Umbrella Agency (“CUA”), Turning Points for Children, case manager, Tiffany

Wilson; and Dr. William Russell, forensic psychologist, who conducted a




____________________________________________


5We observe that the notes of testimony of the proceedings reflect a five-
minute gap in the audio of this hearing. N.T., 3/31/22, at 104-05.


                                           -4-
J-S30016-22



parenting capacity evaluation (“PCE”) of Father in November 2019.6 Legal

counsel for the Children presented the testimony of Roya Paylor,7 social

worker. Additionally, Father testified on his own behalf.8 The Children, who

were eleven years old at the time of the hearing, were represented by legal

counsel (also referred to as a “child advocate”) as well as separate guardians

ad litem (“GAL”).9

       At the conclusion of the hearing, the court announced its decision to

terminate Father’s parental rights to the Children.10 N.T., 3/31/22, at 109-

13. By separate decrees entered March 31, 2022, the court memorialized this

____________________________________________


6The parties stipulated to Dr. Russell being an expert in forensic evaluation,
specifically, parenting capacity evaluation. Id. at 45. His report, dated
November 16, 2019, is marked and admitted as DHS Exhibit 2.

7 DHS indicates that this name is misspelled in the notes of testimony and is,
in fact, Roya Paller. DHS’s Brief at 47 n.9.

8 In addition to this testimony, DHS presented DHS Exhibits 1 through 13,
which were marked and admitted without objection. N.T., 3/31/22, at 61-62.
Father had been prohibited from presenting any evidence other than his own
testimony for failure to comply with discovery deadlines. Id. at 77-79.
Nonetheless, the court permitted Father to present Exhibit P-1, which was
marked and admitted over objection, as he had provided same in accordance
to said deadlines. Id. at 83-84, 90-92.

9Legal counsel argued in favor of termination of Father’s parental rights. Id.
at 108-09.

10 At that time, as noted, the termination petitions were held in abeyance as
to Mother, and the court then proceeded with a permanency review hearing.
N.T., 3/31/22, at 113-14. The certified record does not disclose the ultimate
disposition as to the termination of Mother’s parental rights or the goal change
petitions.


                                           -5-
J-S30016-22



determination. Thereafter, on April 22, 2022, Father, through counsel,11 filed

timely notices of appeal, along with concise statements of errors complained

of on appeal pursuant to Pa.R.A.P. 1925(a)(2)(i) and (b).          This Court sua

sponte consolidated Father’s appeals on May 23, 2022.12

        On appeal, Father raises the following issues for our review:

        1. The [trial court] erroneously found that there was clear and
        convincing evidence to terminate [Father]’s parental rights under
        [23 Pa.C.S. § 2511(a)(1)], because [Father] had not evidenced a
        settled purpose of relinquishing claim to the [Children] or failed or
        refused to perform his parental duties by conduct continuing for a
        period of at least six months preceding the filing of the petition.

        2. The [trial court] erroneously found that there was clear and
        convincing evidence to terminate [Father]’s parental rights under
        [23 Pa.C.S. § 2511(a)(2)], because there was a lack of clear and
        convincing evidence that [Father] was incapacitated, had abused
        or neglected his child[ren], and/or refused to parent his child[ren],
        so as to leave [his children] without essential parental care,
        control or subsistence necessary for the[ir] physical or mental
        well-being[ ]; and any of the aforementioned alleged conditions
        had or could be remedied by [Father]. In fact, [Father] had no
        dependency issues, and reunification could occur immediately.

        3. The [trial court] erroneously found that there was clear and
        convincing evidence to terminate [Father]’s parental rights under
        [23 Pa.C.S. § 2511(a)(5)] because there was a lack of clear and
        convincing evidence that there were any dependency issues for
        [Father] that precluded him from properly parenting the
        [Children], and there were no conditions that prevented
        immediate reunification; any alleged issues that the [trial court]
        believed precluded immediate reunification, could be resolved in

____________________________________________


11   We note that Father is represented by new counsel on appeal.

12On June 1, 2022, the trial court filed a Notice of Compliance with Rule of
Appellate Procedure 1925(a), in which it references its reasoning placed on
the record.


                                           -6-
J-S30016-22


       a reasonable period of time, because [Father] was compliant with
       his objectives for reunification.

       4. The [trial court] erroneously found that there was clear and
       convincing evidence to terminate [Father]’s parental rights under
       [23 Pa.C.S. § 2511(a)(8)], because there was a lack of evidence
       that [Father] had any dependency issues that prevented him from
       immediate reunification, nor had there historically been any such
       issues.

       5. The [trial court] erroneously found that there was clear and
       convincing evidence to terminate [Father]’s parental rights under
       [23 Pa.C.S. § 2511(b)] because it was not in the [Children]’s best
       interest to have [the] parent-child relationship with [Father]
       forever terminated, because the two shared a long and substantial
       bond that was in the child[ren]’s bests interests, which should not
       have been severed — this bond endured despite the [Children]
       being withheld from [Father] after [being] placed in foster care
       over [Father]’s objection.

       6. The [trial court] failed to properly analyze the evidence or allow
       it to be presented that proved that [Father] had a good and
       substantial bond with his child[ren] that should not have been
       severed by the termination of his parental rights.

       7. The [trial court] denied [Father] due process by limiting his
       ability to admit evidence proving that he had complied with his
       objectives and proving that he also had a good and substantial
       bond with the [Children] that should not have been severed.

       8. The [trial court] denied [Father] due process by making
       erroneous evidentiary rulings, and arbitrarily favoring the
       Department of Human Services and the Child Advocate of
       evidentiary rulings and limitations on [Father]’s relevant evidence,
       denying [Father a] full and fair hearing.

Father’s Brief at 4-5.13

____________________________________________


13We find that Father’s claims related to due process set forth in his seventh
and eighth issues would be waived for failure to address this issue in a
meaningful way with citation to legal authority in his brief. See In re W.H.,
25 A.3d 330, 339 n.3 (Pa. Super. 2011) (quoting In re A.C., 991 A.2d 884,
897 (Pa. Super. 2010)) (“[W]here an appellate brief fails to provide any
(Footnote Continued Next Page)


                                           -7-
J-S30016-22



       Preliminarily, we observe that Father’s brief does not comport with the

Pennsylvania Rules of Appellate Procedure, as argued by DHS. DHS asserts,

       Father has waived his appeal by filing a brief with significant
       deficiencies that preclude meaningful appellate review. His brief
       does not comply with the Rules of Appellate Procedure since it
       contains eight questions presented for review, a one-paragraph
       statement of the case, and an argument that is divided into six
       parts that do not align with the any of the questions presented for
       review and is not developed with citation to relevant facts and
       legal authority.

DHS’s Brief at 15; see also id. at 17-26.

       Specifically, Pa.R.A.P. 2117(a) requires the statement of the case to

contain, in part, the following:

       (1) A statement of the form of action, followed by a brief
       procedural history of the case.

                                       *       *   *

       (4) A closely condensed chronological statement, in narrative
       form, of all the facts which are necessary to be known in order to
____________________________________________


discussion of a claim with citation to relevant authority or fails to develop the
issue in any other meaningful fashion capable of review, that claim is
waived.”); see also In re M.Z.T.M.W., 163 A.3d 462, 465-66 (Pa. Super.
2017) (citations omitted) (explaining this Court will not review an appellant’s
claim unless it is included in both the concise statement of errors complained
of on appeal and statement of questions involved, and developed in his or her
argument and supported by citation to relevant legal authority).
Nevertheless, even if not waived, as Father participated in the hearing and
was represented by counsel, who had the opportunity to present, and did
present, evidence, and cross-examined witnesses on Father’s behalf, any
related challenge to due process fails. In re J.N.F., 887 A.2d 775, 781 (Pa.
Super. 2005) (“Due process requires nothing more than adequate notice, an
opportunity to be heard, and the chance to defend oneself in an impartial
tribunal having jurisdiction over the matter.”).



                                           -8-
J-S30016-22


      determine the points in controversy, with an appropriate reference
      in each instance to the place in the record where the evidence
      substantiating the fact relied on may be found. . . .

Pa.R.A.P. 2117(a)(1), (4).    Here, Father provides a mere one paragraph

statement that fails to include all facts necessary for determination of the

matter in controversy with reference to their location in the record.      See

Pa.R.A.P. 2117(a)(4).

      To the extent Father includes a subsection entitled “Summary of the

Evidence and Court Decision” within the argument section of his brief, this

also falls short as it spans 36 pages and is, therefore, not condensed. See

Pa.R.A.P. 2117(a)(4). Further, it is rife with argument and commentary and

fails to address where and how issues were preserved below. See Pa.R.A.P.

2117(b) (“The statement of the case shall not contain any argument. It is the

responsibility of appellant to present in the statement of the case a balanced

presentation of the history of the proceedings and the respective contentions

of the parties.”); see also Pa.R.A.P. 2117(c)(1)-(4) (statement of the case

shall specify the proceeding in which a claim was preserved as well as the

method in which they were raised, the court’s ruling, and relevant citations to

the record).

      Moreover, as to the argument section of his brief, organizationally,

although Father offers headings and points of separation, these do not

comport directly with his statement of questions involved and do not serve to

confine his argument. See Pa.R.A.P. 2119(a) (“The argument shall be divided

into as many parts as there are questions to be argued; and shall have at the


                                     -9-
J-S30016-22



head of each part — in distinctive type or in type distinctively displayed — the

particular point treated therein, followed by such discussion and citation of

authorities as are deemed pertinent.”). Rather, Father engages in a rambling,

unfocused commentary not guided or driven by his issues raised and

unmoored from the applicable law. Notably, Father does not reach his actual

argument until page 64.             While Father includes a subsection, “Legal

Standards,” that includes the generic law regarding termination of parental

rights,14 the two subsections where he actually analyzes the termination of his

parental rights are largely devoid of relevant citation to authorities with

application to the relevant facts. Further, Father fails to clearly identify where

and how in the record he raised the issues in question before the trial court.

See Pa.R.A.P. 2119(e) (“Where under the applicable law an issue is not

reviewable on appeal unless raised or preserved below, the argument must

set forth, in immediate connection therewith or in a footnote thereto, either a

specific cross-reference to the page or pages of the statement of the case

which set forth the information relating thereto as required by Pa.R.A.P.

2117(c), or substantially the same information.).

       Pa.R.A.P. 2101 underscores the seriousness with which this Court takes

deviations from procedural rules, as it permits us to quash or dismiss an

____________________________________________


14The certified record does not reflect that the Children’s permanency goals
were changed, nor does Father appeal from any such purported orders.
Therefore, to the extent that Father sets forth law pertinent to goal change
orders, it is not relevant.


                                          - 10 -
J-S30016-22



appeal for procedural noncompliance. See Pa.R.A.P. 2101 (stating, “Briefs

and reproduced records shall conform in all material respects with the

requirements of these rules as nearly as the circumstances of the particular

case will admit, otherwise they may be suppressed, and, if the defects are in

the brief or reproduced record of the appellant and are substantial, the appeal

or other matter may be quashed or dismissed.”).         Given these multiple

deficiencies in Father’s brief, we conclude that Father has waived any issues

challenging the decrees terminating his parental rights. See In re D.R.-W.,

227 A.3d 905, 911 (Pa. Super. 2020) (“Given the lack of discussion and

citation to relevant legal authority, we find that Father has waived any issues

relating to error on the part of the trial court as it relates to 23 Pa.C.S. §

2511.”).

      Notwithstanding, even if we were to review the termination of Father’s

parental rights, we would conclude that the record supports the trial court’s

termination of Father’s parental rights.

      We review involuntary termination orders for an abuse of discretion,

which our Supreme Court has explained “is limited to a determination of

whether the decree of the termination court is supported by competent

evidence.” In re Adoption of C.M., 255 A.3d 343, 358 (Pa. 2021). When

applying this standard, appellate courts must accept the trial court’s findings

of fact and credibility determinations if they are supported by the record.

Interest of S.K.L.R., 256 A.3d 1108, 1123 (Pa. 2021).         “Where the trial

court’s factual findings are supported by the evidence, an appellate court may

                                    - 11 -
J-S30016-22



not disturb the trial court’s ruling unless it has discerned an error of law or

abuse of discretion.”   In re Adoption of L.A.K., 265 A.3d 580, 591 (Pa.

2021). An appellate court may reverse for an abuse of discretion “only upon

demonstration of manifest unreasonableness, partiality, prejudice, bias, or ill-

will.” Id. at 587.

      Termination of parental rights is governed by Section 2511 of the

Adoption Act. If the trial court determines the petitioner established grounds

for termination under subsection 2511(a) by clear and convincing evidence,

then the court must assess the petition under subsection 2511(b), which

focuses on the child’s needs and welfare. In re T.S.M., 71 A.3d 251, 267 (Pa.

2013).

      In the case sub judice, the trial court terminated Father’s parental rights

pursuant to 23 Pa.C.S. § 2511(a)(1), (2), (5), (8), and (b). We have long

held that, in order to affirm a termination of parental rights, we need only

agree with the trial court as to any one subsection of Section 2511(a), as well

as Section 2511(b). See In re B.L.W., 843 A.2d 380, 384 (Pa. Super. 2004).

Here, we analyze the court’s termination decrees pursuant to Section

2511(a)(2) and (b), which provide as follows:

         (a) General rule.--The rights of a parent in regard to a
         child may be terminated after a petition filed on any of the
         following grounds:

                                      ...

            (2) The repeated and continued incapacity, abuse,
            neglect or refusal of the parent has caused the child
            to be without essential parental care, control or

                                     - 12 -
J-S30016-22


           subsistence necessary for his physical or mental well-
           being and the conditions and causes of the incapacity,
           abuse, neglect or refusal cannot or will not be
           remedied by the parent.

                                     ...

        (b) Other considerations.--The court in terminating the
        rights of a parent shall give primary consideration to the
        developmental, physical and emotional needs and welfare
        of the child. The rights of a parent shall not be terminated
        solely on the basis of environmental factors such as
        inadequate housing, furnishings, income, clothing and
        medical care if found to be beyond the control of the parent.
        With respect to any petition filed pursuant to subsection
        (a)(1), (6) or (8), the court shall not consider any efforts by
        the parent to remedy the conditions described therein which
        are first initiated subsequent to the giving of notice of the
        filing of the petition.

23 Pa.C.S. § 2511(a)(2), (b).

     With regard to termination of parental rights pursuant to Section

2511(a)(2), we have indicated:

     In order to terminate parental rights pursuant to 23 Pa.C.S.[ ] §
     2511(a)(2), the following three elements must be met: (1)
     repeated and continued incapacity, abuse, neglect or refusal; (2)
     such incapacity, abuse, neglect or refusal has caused the child to
     be without essential parental care, control or subsistence
     necessary for his physical or mental well-being; and (3) the
     causes of the incapacity, abuse, neglect or refusal cannot or will
     not be remedied.

In re Adoption of M.E.P., 825 A.2d 1266, 1272 (Pa. Super. 2003) (citation

omitted). “The grounds for termination due to parental incapacity that cannot

be remedied are not limited to affirmative misconduct. To the contrary, those

grounds may include acts of refusal as well as incapacity to perform parental

duties.” In re S.C., 247 A.3d 1097, 1104 (Pa. Super. 2021) (quoting In re



                                    - 13 -
J-S30016-22



C.D.R., 111 A.3d 1212, 1216 (Pa. Super. 2015) (internal citation omitted)).

“Parents are required to make diligent efforts towards the reasonably prompt

assumption of full parental responsibilities.” In re Adoption of M.A.B., 166

A.3d 434, 443 (Pa. Super. 2017) (quoting In re N.A.M., 33 A.3d 95, 100 (Pa.

Super. 2011)). As such, “[a] parent’s vow to cooperate, after a long period

of uncooperativeness regarding the necessity or availability of services, may

properly be rejected as untimely or disingenuous.” In re S.C., 247 A.3d at

1105 (quoting In re Z.P., 994 A.2d at 1118).

      Instantly, in finding grounds for termination of Father’s parental rights

pursuant to Section 2511(a)(2), the trial court first noted Father’s failure to

complete single case plan objectives, which were re-ordered, as well as

recommendations set forth in the PCE.        N.T., 3/31/22, at 110.    The court

further emphasized Father’s lack of recognition of the conditions that led to

the Children’s placement. The court stated, “[T]here was no acknowledgment

by [F]ather as to the circumstances which resulted in the [C]hildren being

placed into care, specifically the abuse and neglect. There’s been no attempt

to remedy that situation because there’s been no acknowledgement of it by

[F]ather.” Id. at 110-11.

      Father, however, argues that the record is devoid of evidence

demonstrating incapacity, abuse, or neglect. Father’s Brief at 66, 68. He

emphasizes the lack of “admissible, non-hearsay evidence.”            Id. at 66.

Regardless, Father asserts that he was “totally (or at least) substantially




                                    - 14 -
J-S30016-22



compliant with his objectives.”15 Id. He blames any shortcomings on CUA’s

failure to make appropriate referrals. Id. at 66-67. He further contends that

he was “not required to admit abuse” and that his second parenting program

addressed his role in the Children’s situation. Id. at 67.

       A review of the record supports the trial court’s finding of grounds for

termination under Section 2511(a)(2). The record reveals that Father failed

to complete his goals aimed at reunification.      CUA case manager, Tiffany

Wilson, recounted that Father’s objectives included: attend ARC for parenting

and anger management; obtain a CBH assessment; continue supervised visits

with J.M.T.; comply with CUA case management and court-ordered services;

complete PCE and follow recommendations; and obtain and maintain stable

housing and employment. N.T., 3/31/22, at 11. Ms. Wilson further made

clear that Father was aware of these goals and/or objectives which remained

the same throughout the case. Id. at 12. She acknowledged that Father had

completed some of these objectives. Id. Father completed ARC for parenting

in May 2019, and anger management in September 2019. Id. at 13, 40, 44.

However, Ms. Wilson testified that the court re-ordered parenting in 2020, and

Father did not re-engage. Id. at 13, 44. She further expressed remaining


____________________________________________


15Father attaches numerous exhibits to his brief as Appendix B, which we do
not review. Significantly, this Court may only consider that which is in the
certified record. See Commonwealth v. Preston, 904 A.2d 1, 6 (Pa. Super.
2006) (en banc).




                                          - 15 -
J-S30016-22



parenting concerns.16        Id. at 13.        The court likewise re-ordered anger

management in 2019, and 2021, which was not completed. Id. at 17, 44.

Ms. Wilson confirmed that Father also completed a PCE.                 Id. at 14.

Notwithstanding, the PCE recommended domestic violence counseling, as well

as individual therapy. Id. at 14, 16; DHS Exhibit 2 at 7. Notably, this therapy

was to address the allegations of physical abuse. N.T., 3/31/22, at 18. As

such, she referred Father to Menergy in the summer of 2020. Father was

discharged in October 2020 because he “would not admit to his part in

domestic violence and abuse.” Id. at 14. While the court re-ordered domestic

violence counseling in 2020, and again in 2021, Ms. Wilson testified that this

was not completed. Id. at 15. As of August 2021, almost two years after the

PCE, Father commenced individual therapy. Id. Ms. Wilson stated that Father

failed to address the allegations of abuse and failed to complete this

recommendation. Id. at 17-18. Ms. Wilson additionally testified that Father

has not consistently complied with CUA services. Id. at 19. She confirmed

that he was “not cooperative and nonresponsive to CUA[ ] outreach[.]” Id.

at 26.




____________________________________________


16Ms. Wilson noted Father’s anger, as well as “his lack of concern for the
welfare of both of the children and their emotional and mental and behavioral
needs.” N.T., 3/31/22, at 13-14.


                                          - 16 -
J-S30016-22



       As to visitation, Father’s visitation with J.M.T. remained supervised.17

N.T., 3/31/22, at 22.        Notably, J.M.T. declined in-person visits and then

declined virtual visits. Id. at 22-23. Father’s last visit with J.M.T. was a virtual

visit that occurred in May/June 2021. Id. at 23, 25. Ms. Wilson testified that

J.M.T. no longer wishes to have contact or visits with Father. Id. at 24-25.

Further, as to J.E.T., Jr., Father’s visitation remained suspended pending

therapeutic recommendation. Id. at 21. Ms. Wilson indicated that visitation

was never deemed appropriate by a therapist or the court and that J.E.T., Jr.,

does not want visits. Id. As such, recognizing a lack of accountability and

insight for the reasons the Children came into care and his role therein, and

continuing safety concerns, Ms. Wilson acknowledged Father’s inability to

provide for the Children’s safety and permanency. Id. at 25, 27-28, 37-38.

       Moreover, Dr. Russell similarly opined that Father lacks the ability to

provide safety and permanency for the Children. N.T., 3/31/22, at 51-52;

DHS Exhibit 2 at 6. Dr. Russell testified, “I felt that at the time I saw him, he

needed to address a number of issues before he could provide a safe

environment for either of his children or both of them.”           Id. at 50.    He

indicated that Father lacked insight into the reasons the Children came into

care and his role in their coming into care. See id. at 51-52. Dr. Russell

continued, “Based on the statements of the caseworker, the issues that I
____________________________________________


17 On cross-examination by the GAL for J.M.T., Ms. Wilson confirmed that
Father’s visitation with J.M.T. was suspended for a period of time due to him
kicking her during a visit. Id. at 35.


                                          - 17 -
J-S30016-22



pointed out in the summary as well as those recommendation[s] that I made

appear to continue to exist today.” Id. at 50.

      Hence, the record substantiates the conclusion that Father’s repeated

and continued incapacity, abuse, neglect, or refusal has caused the Children

to be without essential parental control or subsistence necessary for his

physical and mental well-being. See In re Adoption of M.E.P., 825 A.2d at

1272. Moreover, Father cannot or will not remedy this situation. See id. As

we discern no abuse of discretion, we do not disturb the trial court’s findings.

      To the extent Father raises evidentiary issues, such as hearsay, and lack

of authentication or foundation, such issues are waived for failure to address

and develop them in the argument section of his brief in a meaningful way

with citation to legal authority. See In re W.H., 25 A.3d at 339 n.3 (Pa.

Super. 2011); see also In re M.Z.T.M.W., 163 A.3d at 465-66.

      Further, such evidentiary issues would additionally be waived for failure

to raise them before the trial court.    See Pa.R.A.P. 302(a) (providing for

waiver of issues not first raised in lower court); see also Fillmore v. Hill,

665 A.2d 514, 515-16 (Pa. Super. 1995) (stating, “[I]n order to preserve an

issue for appellate review, a party must make a timely and specific objection

at the appropriate stage of the proceedings before the trial court. Failure to

timely object to a basic and fundamental error, such as an erroneous jury

instruction, will result in waiver of that issue. On appeal, the Superior Court

will not consider a claim which was not called to the trial court’s attention at

a time when any error committed could have been corrected.”) (citations

                                     - 18 -
J-S30016-22



omitted); see also Bednarek v. Velazquez, 830 A.2d 1267, 1270 (Pa.

Super. 2003). Notably, although Father raised three evidentiary objections

throughout Ms. Wilson’s testimony, these were resolved in his favor and/or

were not of the nature suggested here and alluded to throughout his brief.

N.T., 3/31/22, at 15, 24, 30-31. He raised no objection during Dr. Russell’s

testimony. Further, Father likewise failed to object to the admission of any of

DHS’s exhibits, including the GPS and CPS referrals, and Dr. Russell’s PCE.

Id. at 61-62.

      Moreover, to the extent Father asserts a lack of reasonable efforts on

the part of DHS, this argument is without merit. When reviewing a termination

decree on appeal, courts are not required to consider reasonable efforts

provided to a parent. See In the Interest of: D.C.D., 105 A.3d 662, 672

(Pa. 2014) (concluding, “Neither subsection (a) nor (b) requires a court to

consider the reasonable efforts provided to a parent prior to termination of

parental rights.” Although the Court recognized “the provision or absence of

reasonable efforts may be relevant to a court’s consideration of both the

grounds for termination and the best interests of the child[,]” it held that the

provision of reasonable efforts is not a requirement for termination.).

      We next determine whether termination was proper under Section

2511(b). As to Section 2511(b), our Supreme Court has stated as follows:

      [I]f the grounds for termination under subsection (a) are met, a
      court “shall give primary consideration to the developmental,
      physical and emotional needs and welfare of the child.” 23 Pa.C.S.
      § 2511(b). The emotional needs and welfare of the child have
      been properly interpreted to include “[i]ntangibles such as love,

                                     - 19 -
J-S30016-22


      comfort, security, and stability.” In re K.M., 53 A.3d 781, 791
      (Pa. Super. 2012). In In re E.M., [620 A.2d 481, 485 (Pa. 1993)],
      this Court held that the determination of the child’s “needs and
      welfare” requires consideration of the emotional bonds between
      the parent and child. The “utmost attention” should be paid to
      discerning the effect on the child of permanently severing the
      parental bond. In re K.M., 53 A.3d at 791. However, as
      discussed below, evaluation of a child’s bonds is not always an
      easy task.

In re T.S.M., 71 A.3d at 267. “In cases where there is no evidence of any

bond between the parent and child, it is reasonable to infer that no bond

exists. The extent of any bond analysis, therefore, necessarily depends on

the circumstances of the particular case.” In re K.Z.S., 946 A.2d 753, 762-

63 (Pa. Super. 2008) (citation omitted). When evaluating a parental bond,

“[T]he court is not required to use expert testimony.         Social workers and

caseworkers can offer evaluations as well. Additionally, Section 2511(b) does

not require a formal bonding evaluation.”        In re Z.P., 994 A.2d at 1121

(internal citations omitted). Nevertheless, “the mere existence of a bond or

attachment of a child to a parent will not necessarily result in the denial of a

termination petition.” T.S.M., 71 A.3d at 267. The Court directed that, in

weighing the bond considerations pursuant to Section 2511(b), “courts must

keep the ticking clock of childhood ever in mind.” Id. at 269. The T.S.M.

Court observed, “[c]hildren are young for a scant number of years, and we

have an obligation to see to their healthy development quickly. When courts

fail . . . the result, all too often, is catastrophically maladjusted children.” Id.

      Moreover,




                                      - 20 -
J-S30016-22


      [w]hile a parent’s emotional bond with his or her child is a major
      aspect of the Section 2511(b) best-interest analysis, it is
      nonetheless only one of many factors to be considered by the
      court when determining what is in the best interest of the child.

            [I]n addition to a bond examination, the trial court can
            equally emphasize the safety needs of the child, and
            should also consider the intangibles, such as the love,
            comfort, security, and stability the child might have
            with the foster parent. . . .

In re Adoption of C.D.R., 111 A.3d at 1219 (quoting In re N.A.M., 33 A.3d

95, 103 (Pa. Super. 2011)) (quotation marks and citations omitted).

      Instantly, in determining that termination would serve the Children’s

needs and welfare pursuant to Section (b), the trial court determined that a

bond between Father and the Children did not exist. N.T., 3/31/22, at 112.

The court continued, “I find that there would be no irreparable harm as a

result of the involuntary termination of rights. . . . It’s clear to this [c]ourt

that these children do not wish to see their father.” Id. at 112-13. Notably,

the court found the photographs introduced by Father as Exhibit P-1 as

irrelevant. Id. at 112.

      Father, however, argues that the trial court abused its discretion in

addressing Section 2511(b) as there was “no basis for termination due to full

compliance” under Section 2511(a). Father’s Brief at 69. He further contends

that his parental rights could not be terminated as Mother’s parental rights

were not terminated. Id. at 69-70. In the alternative, Father asserts that

there was a lack of evidence to support a finding pursuant to subsection (b).

Father notes no inquiry of the Children, no bonding evaluation, and no

evidence relating to visitation or therapist consultation. Id. at 70.

                                     - 21 -
J-S30016-22



      We first recognize that the termination of Father’s parental rights is not

dependent upon the termination of Mother’s parental rights. Father’s parental

rights may be terminated and are not required to be preserved simply because

the parental rights of Mother were being preserved.       Our Supreme Court

expressly rejected this proposition in In re Burns, 379 A.2d 535, 541 (Pa.

1977) (“Nothing in the Adoption Act requires that an agency, which has

assumed custody of a child, must establish grounds for the involuntary

termination of both parents, before it can obtain such a decree as to either.”).

While Burns was decided under a prior version of the Adoption Act, nothing

in the current Act contradicts the Court’s decision. See In re C.W.U., Jr., 33

A.3d 1 (Pa. Super. 2011); see also In re E.M., 908 A.2d 297, 299 n.1, 309

(Pa. Super. 2006) (vacating the order terminating the mother’s parental rights

even though the father’s parental rights were terminated and he did not

appeal).

      Further, as discussed supra, we discern no abuse of discretion by the

trial court in finding grounds for termination of Father’s parental rights

pursuant to Section 2511(a)(2). Thus, the trial court appropriately analyzed

Section 2511(b). See In re T.S.M., 71 A.3d at 267 (reiterating that Section

2511 provides that involuntary termination requires a bifurcated analysis, and

a court can only move to Section 2511(b) if it finds 2511(a) is proven); see

also In re Adoption of G.L.L., 124 A.3d 344, 345 n.2 (Pa. Super. 2015)

(“Only after determining that the parent’s conduct warrants termination of his

or her parental rights under section 2511(a) must the court engage in the

                                     - 22 -
J-S30016-22



second part of the analysis, determination of the needs and welfare of the

child, under section 2511(b).”) (citation omitted) (emphasis in original).

      As stated, “the court is not required to use expert testimony. Social

workers and caseworkers can offer evaluations as well. “Additionally, Section

2511(b) does not require a formal bonding evaluation.” In re Z.P., 994 A.2d

at 1121 (internal citations omitted).

      Upon review, the evidence supports termination of Father’s parental

rights pursuant to Section 2511(b). Ms. Wilson testified that no beneficial

parent-child bond exists between Father and the Children. N.T., 3/31/22, at

33, 34, 36. She stated that the Children do not wish to reunify with Father or

have visits. Id. at 30, 33. This was confirmed by social worker, Roya Paylor,

who indicated that the Children’s feelings and desires in this regard were

“strong” and “adamant.” Id. at 101-04. Rather, the Children share a primary

parental relationship with their respective foster parents. Id. at 32, 34, 36.

As such, Ms. Wilson opined that there would be no irreparable harm if the

relationship is severed, and that termination of Father’s parental rights is in

the Children’s best interests. Id. at 33-34. Therefore, the trial court did not

abuse its discretion in determining that termination serves the Children’s

developmental, physical, and emotional needs and welfare pursuant to Section

2511(b).

      While Father may profess to love the Children, a parent’s own feelings

of love and affection for a child, alone, will not preclude termination of parental

rights. In re Z.P., 994 A.2d at 1121. The Children, now twelve years old and

                                      - 23 -
J-S30016-22



in care for over four years, are entitled to permanency and stability. As we

stated, a child’s life “simply cannot be put on hold in the hope that [a parent]

will summon the ability to handle the responsibilities of parenting.” Id. at

1125. Rather, “a parent’s basic constitutional right to the custody and rearing

of his or her child is converted, upon the failure to fulfill his or her parental

duties, to the child’s right to have proper parenting and fulfillment of his or

her potential in a permanent, healthy, safe environment.” In re B., N.M.,

856 A.2d 847, 856 (Pa. Super. 2004) (citation omitted).

       Lastly, to the extent Father asserts bias on the part of the trial court,18

this issue would be waived for failure to raise it in both his concise statement

and the statement of questions presented, as well as for failure to raise it

below before the trial court. See In re W.H., 25 A.3d at 339 n.3; see also

In re M.Z.T.M.W., 163 A.3d at 465-66; see also Pa.R.A.P. 302(a); see also

Fillmore v. Hill, 665 A.2d at 515-16; see also Bednarek v. Velazquez,

830 A.2d at 1270.

       Accordingly, based on the foregoing, we affirm the decrees terminating

Father’s parental rights.

       Decrees affirmed.




____________________________________________


18 Father avers bias related to the trial court’s evidentiary rulings as a whole,
including those within Father’s case-in-chief, stating, “These heavy-handed
rulings evidenced potential bias and partiality to [F]ather’s great detriment.”
Father’s Brief at 70-72.

                                          - 24 -
J-S30016-22


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/09/2022




                          - 25 -